UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6058



STEPHEN SHIELDS,

                                              Plaintiff - Appellant,

          versus


FAIRFAX   COUNTY PUBLIC  SCHOOLS;  CAROLYN
ROBINSON, Fairfax County Public Schools;
SHERMAN HARRISTON, Fairfax County Public
Schools; EMANUEL CALLOWAY, Fairfax County
Public Schools,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CA-04-631-2)


Submitted:   April 28, 2005                   Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Shields, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stephen    Shields    appeals      the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We have

reviewed the record and find no reversible error.               Accordingly, we

affirm   for   the   reasons    stated   by    the    district    court.    See

Shields v. Fairfax County Pub. Sch., No. CA-04-631-2 (E.D. Va.

Dec. 10, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -